NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                 This opinion was filed for record
                                                           at   ~~~ 0 OJv\ on llirdJ~ Wll     )


                                                         6wmt:i.-~
                                                            SU.      AN L. CARLSON
                                                                SUPREME COURT CLERK
           IN THE SUPREME COURT OF THE STATE OF WASHINGTON



        COUGAR DEN, INC., a Yakama             )
        Nation corporation,                    )
                                               )      No. 92289-6
                           Respondent,         )
                                               )
              v.                               )      EnBanc
                                               )
        WASHINGTON STATE                       )
        DEPARTMENT OF LICENSING,               )
                                               )
                           Appellant.          )
                                               )      Filed           MAR 1 6 2017


              JOHNSON, J.-Article III ofthe Yakama Nation Treaty of 1855 provides in

        pertinent part:

              [I]f necessary for the public convenience, roads may be run through
              the said reservation; and on the other hand, the right of way, with free
              access from the same to the nearest public highway, is secured to
              them; as also the right; in common with citizens of the United States,
              to travel upon all public highways.

        Treaty with the Yakamas, 12 Stat. 951, 952-53 (1855).

              The issue in this case centers on the interpretation of the "right to travel"

        provision in the treaty, in the context of importing fuel into Washington State. The

        Washington State Department of Licensing (Department) challenges Cougar Den

        Inc.'s importation of fuel without holding an importer's license and without paying
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6


        state fuel taxes under former chapter 82.36 RCW, repealed by LAWS OF 2013, ch.

        225, § 501, and former chapter 82.38 RCW (2007).

              An administrative law judge (ALJ) ruled in favor of Cougar Den, holding

       that the right to travel on highways should be interpreted to preempt the tax. The

       Department's director, Pat Kohler, reversed. On appeal, the Yakima County

        Superior Court reversed the director's order and ruled in favor of Cougar Den. We

        affirm.

                                  FACTS AND PROCEDURAL HISTORY

              Cougar Den is a Confederated Tribes and Bands of the Y akama Nation

        (Yakama Nation) corporation that transports fuel from Oregon to the Yakama Indian

        Reservation, where it is sold. Kip Ramsey, Cougar Den's owner and president, is an

        enrolled member of the Yakama Nation.

              Cougar Den began transporting fuel in 2013 from Oregon to the Y akama

        Indian Reservation. Cougar Den contracted with KAG West, a trucking company, to

        transport the fuel into Washington from March 2013 to October 2013.

              On December 9, 2013, the Department issued assessment number 756M

        against Cougar Den, demanding $3.6 million in unpaid taxes, penalties, and licensing

        fees for hauling the fuel across state lines. Cougar Den appealed the assessment to the

        Department's ALJ, who held in his initial order that the assessment was an

        impermissible restriction under the treaty. The Department sought review of the

                                                     2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       ALJ's initial order. Upon review, the director of the Department reversed the ALJ and

        entered findings of fact and conclusions of law.

               The director held that the Y akama treaty did not preempt the taxes, license

        requirements, and penalties sought against Cougar Den. Cougar Den then petitioned

        for review of the final order by the Department. The Yakima County Superior Court,

        sitting in an appellate capacity, reversed the director's order and held that the taxation

        violated the tribe's right to travel. The Department appealed the superior court's

        decision and sought direct review under RAP 4.2(a)(2). We granted direct review.

                                                  ANALYSIS

               This case began as a challenge to an administrative order; therefore, review is

        governed by chapter 34.05 RCW. Under that statute, in relevant part, we review to

        determine whether the decision is an erroneous interpretation or application of the

        law. 1 Generally, an '"agency decision is presumed correct and the challenger bears the

        burden of proof."' King County Pub. Hasp. Dist. No. 2 v. Dep 't ofHealth, 178 Wn.2d

        3 63, 372, 3 09 P .3d 416 (20 13) (quoting Providence Hasp. ofEverett v. Dep 't ofSoc.

        & Health Servs., 112 Wn.2d 353, 355, 770 P.2d 1040 (1989)). However, this case

        involves a treaty interpretation, which is a legal question reviewed de novo. Chi. Title



               1
                "Review of agency orders in adjudicative proceedings. The court shall grant relief from
        an agency order in an adjudicative proceeding only if it determines that:
               "
               "(d) The agency has erroneously interpreted or applied the law." RCW 34.05.570(3)(d).


                                                       3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6


       Ins. Co. v. Office ofIns. Comm 'r, 178 Wn.2d 120, 133, 309 P.3d 372 (2013) ("The

       agency's interpretation of pure questions of law is not accorded deference." (citing

       Hunterv. Univ. ofWash., 101 Wn. App. 283,292,2 P.3d 1022 (2000))). This court

        sits in the same position as the superior court, reviewing the standards of the

       Washington Administrative Procedure Act, chapter 34.05 RCW, directly to the

       record established before the agency.

              Washington State law imposes a tax on fuels used for the propulsion of motor

        vehicles on the highways of the state. In 2013, when Cougar Den transported fuel into

        the state, chapter 82.36 RCW governed taxes on motor vehicle fuel, or gasoline, and

        former chapter 82.38 RCW governed taxes on "special fuel," which includes diesel

        fuel. 2 Fuel taxes are imposed at the wholesale level, when fuel is removed from the

        terminal rack or imported into the state. Former RCW 82.36.020(2) (2007); former

        RCW 82.38.030(7) (2007).

              The Y akama Indian Reservation is a federally recognized Indian tribal

        reservation located within the state of Washington. Outside an Indian reservation,

        Indian citizens are subject to state tax laws, "[a]bsent express federal law to the

        contrary." Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148,93 S. Ct. 1267,36 L.

        Ed. 2d 114 (1973). A treaty constitutes an express federal law. There is no dispute that


               2
              In 2013, Governor Jay Inslee signed House Bill1883, which repealed chapter 82.36
        RCW and combined it with chapter 82.38 RCW. H.B. 1883, 63d Leg., Reg. Sess. (Wash. 2013).


                                                      4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       the taxes and licensing requirements would apply if the treaty provision does not

        apply here. However, Cougar Den asserts that the right to travel provision in the treaty

       precludes the State from demanding unpaid taxes, penalties, and licensing fees for

        hauling the fuel across state lines (relying on treaty language that "the right of way ...

        is secured to them ... to travel upon all public highways").

               The United States Supreme Court has established a rule of treaty interpretation:

        Indian treaties must be interpreted as the Indians would have understood them.

               The Indian Nations did not seek out the United States and agree upon an
               exchange of lands in an arm's-length transaction. Rather, treaties were
               imposed upon them and they had no choice but to consent. As a
               consequence, this Court has often held that treaties with the Indians must
               be interpreted as they would have understood them.

        Choctaw Nation v. Oklahoma, 397 U.S. 620, 630-31, 90S. Ct. 1328, 25 L. Ed. 2d 615

        (1970).

               It is our responsibility to see that the terms of the treaty are carried out,
               so far as possible, in accordance with the meaning they were understood
               to have by the tribal representatives at the council, and in a spirit which
               generously recognizes the full obligation of this nation to protect the
               interests of a dependent people.

        Tulee v. Washington, 315 U.S. 681, 684-85, 62 S. Ct. 862, 86 L. Ed. 1115 (1942).

               The Ninth Circuit has recognized this rule of treaty construction. See United

        States v. Smiskin, 487 F.3d 1260, 1264 (9th Cir. 2007); Cree v. Flores, 157 F.3d 762,

        769 (9th Cir. 1998) (Cree II). Treaties are broadly interpreted, with doubtful or

        ambiguous expressions resolved in the Indians' favor.

                                                       5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


               The Department argues that Cougar Den's reading of the right to travel

        provision is overly broad. It asserts that the Ninth Circuit cases involving the right to

       travel forbid the State from specifically restricting the right to travel on a highway, but

        allow the State to restrict or regulate a specific good that is incidentally brought over a

        highway. The Department argues that the treaty does not preempt Washington State

        fuel taxes in this case. Both parties here support their arguments by citing several

        Ninth Circuit cases.

               The Department's interpretation of the treaty provision ignores the historical

        significance of travel to the Y akama Indians and the rule of treaty interpretation

        established by the United States Supreme Court. In ruling in Cougar Den's favor, both

        the ALJ and the Yakima County Superior Court based their decisions on the history of

        the right to travel provision of the treaty, relying on the findings of fact and

        conclusions oflaw from Yakama Indian Nation v. Flores, 955 F. Supp. 1229 (E.D.

        Wash. 1997).

               The factual record regarding the treaty interpretation of the historical meaning

        of the right to travel relied on below was developed in a federal action, Cree II. 3


               3
                  This Cree case began in the federal district court as Cree v. Waterbury, 873 F. Supp.
        404 (E.D. Wash. 1994), appealed to the Ninth Circuit, then remanded for factual development in
        Yakama Indian Nation. Cree v. Waterbury (Cree I), 78 F.3d 1400 (9th Cir. 1996). In Yakama
        Indian Nation, the court undertook "a 'factual investigation into the historical context and
        parties' intent at the time the Treaty was signed [in order to] determine the precise scope of the
        highway right,'" and '"examine[d] the Treaty language as a whole, the circumstances
        surrounding the Treaty, and the conduct of the parties since the Treaty was signed in order to


                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       Because the rule of treaty interpretation requires that treaties be read as the Indians

       would have understood them, the district court conducted an extensive factual inquiry

       regarding the treaty and the historical context of the right to travel provision. The

        court determined that the treaty and the right to travel provision in particular was of

       tremendous importance to the Yakama Nation at the time the treaty was signed.

        Travel was woven into the fabric of Y akama life in that it was necessary for hunting,

        gathering, fishing, grazing, recreational, political, and kinship purposes. Importantly,

        at the time, the Y akamas exercised free and open access to transport goods as a central

       part of a trading network running from the western coastal tribes to the eastern plains

        tribes. The court found that the record unquestionably depicted a tribal culture whose

        manner of existence was dependent on the Yakamas' ability to travel. Yakama Indian

       Nation, 955 F. Supp. at 1239.

               At the time the treaty was drafted, agents of the United States knew of the

        Y akamas' reliance on travel. During negotiations, the Y akamas' right to travel off

        reservation had been repeatedly broached, and assurances were made that entering

        into the treaty would not infringe on or hinder their tribal practices. Promises were

        made to protect the Indians from '"bad white men"' if the tribes agreed to live within




        interpret the scope of the highway right."' Yakama Indian Nation, 955 F. Supp. at 1234, 1235
        (quoting Cree I, 78 F.3d at 1403, 1405). After completing extensive investigation, it entered
        findings offact and conclusions of law.


                                                       7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


        designated reservations. Yakama Indian Nation, 955 F. Supp. at 1243. Agents of the

        United States thus repeatedly emphasized in negotiations that tribal members would

       retain the "'same liberties ... to go on the roads to market."' Yakama Indian Nation,

        955 F. Supp. at 1244. The court further determined that "both parties to the treaty

        expressly intended that the Y akamas would retain their right to travel outside

        reservation boundaries, with no conditions attached." Yakama Indian Nation, 955 F.

        Supp. at 1251. The treaty was presented as a means to preserve Yakama customs and

        protect against further encroachment by white settlers. There was no mention of any

        sort of restriction on hunting, fishing, or travel other than the condition that the

        government be permitted to construct wagon roads and a railroad through the

        reservation. Finally, the court found that "the Treaty was clearly intended to reserve to

        the Yakamas' right to travel on the public highways to engage infuture trading

        endeavors." Yakama Indian Nation, 955 F. Supp. at 1253.

               In reliance on these vital promises, the Y akamas forever ceded 90 percent of

        their land in exchange for these rights. Yakama Nation thus understandably assigned a

        special significance to each part of the treaty at the time of the signing and continues

        to view the treaty as a sacred document today. It is important to note that although the

        United States negotiated with many Northwest tribes, only the treaties with the

        Yakamas and Nez Perce contained highway clauses like this one. Cree II, 157 F .3d at

        772.

                                                      8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


               With the historical importance of the right to travel in mind, on review, the

      . Ninth Circuit adopted the findings and treaty interpretation from the district court and

        held that the treaty exempted the Y akama Indians from various Washington truck

        license and overweight permit fees. In that case, the plaintiff, Yakama Indian Nation,

        sold timber and hauled logs from within reservation lands to off-reservation mills.

        Defendants were state officers authorized to issue traffic citations for violations of

        state vehicle registration, licensing, and permitting statutes. Plaintiff brought suit after

        the officers issued citations for violation of these statutes. In determining whether the

        treaty exempted Yakama Indian Nation from the fees, the court considered the

        historical context of the treaty and recognized the significance of travel to the

        Y akamas. The court agreed with the district court's finding that the treaty secured for

        the Y akamas' the right to use future roads and to trade their goods. The court held that

        the treaty exempted the tribe from truck license and permitting fees. Cree II, 157 F .3d

        at 774.

               Nine years later, the Ninth Circuit considered the right to travel in another

        context in Smiskin. In that case, agents of the federal Bureau of Alcohol, Tobacco,

        Firearms and Explosives suspected the Smiskins, members ofYakama Nation, of

        transporting unstamped cigarettes from smoke shops on an Idaho Indian reservation to

        smoke shops on various Indian reservations in Washington. In June 2004, the agents

        seized 4,205 cartons ofunstamped cigarettes from the Smiskins' residence and

                                                       9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


        charged them with violating the federal contraband cigarette trafficking act (CCTA),

        18 U.S.C. § 2342(a). Under the CCTA, it is "unlawful for any person knowingly to

        ship, transport, receive, possess, sell, distribute, or purchase contraband cigarettes." 18

        U.S.C. § 2342(a). '"[C]ontraband cigarettes' means a quantity in excess of 10,000

        cigarettes, which bear no evidence of the payment of applicable State or local

        cigarette taxes in the State or locality where such cigarettes are found." 18 U.S.C. §

        2341(2).

               Washington State requires wholesalers to affix either a "tax paid" or "tax

        exempt" stamp to cigarette packaging prior to sale. See RCW 82.24.030. Individuals

        other than licensed wholesalers may transport unstamped cigarettes only if they have

        "given notice to the [Washington State Liquor Control Board] in advance of the

        commencement of transportation." RCW 82.24.250(1). The Smiskins did not provide

        notice to the State prior to transporting unstamped cigarettes; therefore, the cigarettes

        were unauthorized under state law. As a result, the Smiskins' possession and

        transportation of the contraband cigarettes was alleged to violate the terms of the

        CCTA.

               Again, to determine whether the treaty precluded the State from prosecuting the

        Smiskins' violation of the State's prenotification requirement, the Ninth Circuit

        looked to the right to travel provision of the treaty. The court held that the Smiskins

        were not required to notifY anyone prior to transporting goods to market because the

                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       treaty '"expressly intended that the Yakamas would retain their right to travel outside

       reservation boundaries, with no conditions attached.'" Smiskin, 487 F.3d at 1266

        (quoting Yakama Indian Nation, 955 F. Supp. at 1251). It held that applying a

       prenotification requirement was a condition on travel that violated the Y akamas'

       treaty right to transport goods to market without restriction.

              The court noted the "tremendous importance" of the right to travel provision

        and "refuse[d] to draw what would amount to an arbitrary line between travel and

        trade." Smiskin, 487 F.3d at 1265-66. "[W]hether the goods at issue are timber or

        tobacco products, the right to travel overlaps with the right to trade under the Y akama

        Treaty such that excluding commercial exchanges from its purview would effectively

        abrogate our decision in Cree II and render the Right to Travel provision truly

        impotent." Smiskin, 487 F.3d at 1266-67 (footnote omitted).

              Of importance in the decision is the court's discussion ofthe regulatory

        exception. In resolving conflicts between state laws and Indian treaties, the United

        States Supreme Court has stated that pure regulatory restrictions may be validly

        applied to tribal members. The State in Smiskin argued that the State's tax collection

        effects had a regulatory purpose. However, the court found that Washington's stated

        purpose for requiring cigarette stamps, and hence for requiring notice before

        unstamped cigarettes are transported within the State, was to "'enforce collection of




                                                      11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       the tax hereby levied."' Smiskin, 487 F.3d at 1269 (quoting RCW 82.24.030(1)). The

       court rejected the State's arguments and held that the treaty protected the activity.

               More recently, in 2014, the Ninth Circuit addressed the right to travel provision

        again. The Department relies on King Mountain Tobacco Co. v. McKenna, 768 F .3d

        989 (9th Cir. 2014), to assert that the trial court interpreted the right to travel provision

       too broadly. In King Mountain, the plaintiff was a private tobacco company owned by

       Delbert Wheeler, an enrolled member of the Y akama Nation. King Mountain sought

        relief from application of Washington's escrow statute, which required King

        Mountain to place money into escrow to reimburse the State for health care costs

        related tothe use of tobacco products. The court analyzed the treaty again and held

        that the plain text reserved to the Yakamas the right "'to travel upon all public

        highways,"' not the "right to trade." King Mountain, 768 F.3d 997, 998 (quoting 12

        Stat. 953). The court distinguished King Mountain from the Cree cases by noting that

        the Cree cases involved "the right to travel (driving trucks on public roads) for the

        purpose of transporting goods to market." King Mountain, 768 F.3d 998. The court

        affirmed judgment in favor of the State and rejected King Mountain's reliance on the

        treaty right to travel.

               The Department argues that this case is analogous to King Mountain because

        both companies "claim[] a right to engage in trade in addition to or above and beyond

        a right to travel upon the highways." Appellant's Opening Br. at 27. The Department

                                                      12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep't of Licensing, No. 92289-6


        asserts that Cougar Den is not facing a tax for "'using public highways .... [Rather, it]

        is being taxed for importing fuel."' Appellant's Opening Br. at 27 (quoting Clerk's

        Papers at 1008). The Department argues that Cougar Den relies "heavily on dicta" in

        Smiskin. Appellant's Opening Br. at 29. The Department argues that in Smiskin, the

        State restricted the right to travel on the highway, whereas here, the State is regulating

        fuel. The Department argues, and the Director agreed, that the taxes are assessed

        based on incidents of ownership or possession of fuel, and not incident to use of or

        travel on the roads or highways. It distinguishes Smiskin by asserting that Cougar Den

        does not need a fuel importer license in order to use public highways. "Rather, Cougar

        Den needs a fuel importer license to engage in business as a fuel trader." Appellant's

        Opening Br. at 30. The "tax applies without regard to travel on a highway," and

        "Cougar Den happens to hire trucks," but "[t]he tax is not a condition or restriction on

        Cougar Den's use of highways." Appellant's Opening Br. at 30, 31. It argues that the

        tax is imposed at the border and is assessed regardless of whether Cougar Den uses

        the highway.

               The Department's argument is unpersuasive. Smiskin is nearly identical to this

        case. In both cases, the State placed a condition on travel that affected the Y akamas'

        treaty right to transport goods to market without restriction. The difference between

        Smiskin and King Mountain is that in King Mountain, travel was not at issue. In King

        Mountain, the court held under the facts that "there is no right to trade in the Y akama

                                                      13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6


        Treaty." King Mountain, 768 F.3d at 998. Where trade does not involve travel on

        public highways, the right to travel provision in the treaty is not implicated. Here,

        travel on public highways is directly at issue because the tax was an importation tax.

        The fact that the tax is imposed at the border and is assessed regardless of whether

        Cougar Den uses the highway is immaterial because, in this case, it was impossible

        for Cougar Den to import fuel without using the highway.

               In addition, the tax does not, as the State argues, fall under the regulatory

        exception. In Smiskin, the purpose of the notice requirement was the collection of

        taxes on the transported goods. The prenotification requirement was triggered by the

        transportation of cigarettes into the state. Likewise, here, the Department requires that

        companies obtain a license prior to hauling goods into the state: the purpose of the

        licensing requirement is to collect taxes. We hold that the right to travel provision in

        the treaty protects the Tribe's historical practice of using the roads to engage in trade

        and commerce.

               Finally, the Department argues that applying the Ninth Circuit's reasoning

        would lead to "unimagined and unintended preemption of fundamental state powers."

        Appellant's Opening Br. at 32. The Department noted that the superior court's

        reasoning "could allow Y akama tribal members to avoid state laws that regulate

        goods by simply contriving to possess the goods on public highways." Appellant's

        Opening Br. at 33. An example the Department gave was that Yakama tribal members

                                                      14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


        could avoid the law barring a felon from possessing a firearm simply because by

       traveling on a public highway, the treaty preempts state law. This same argument was

       made by the Defendants in Smiskin: if affirmed, the court's ruling would "preclude

       the State of Washington and the federal government from regulating tribal

       transportation of other 'restricted goods,' such as illegal narcotics and 'forbidden

        fruits [and] vegetables."' Smiskin, 487 F.3d at 1270-71 (alteration in original). The

        Ninth Circuit rejected this argument, observing that the concern was "unfounded, if

        not disingenuous." Smiskin, 487 F.3d at 1271. Laws with a purely regulatory purpose

        can be validly applied. In addition, the Ninth Circuit quoted the Yakama Nation and

        its amicus brief:

               "The Yakama Nation is a sovereign nation, with its own government,
               laws and courts, not a rogue organization or menace to civil order. The
               Yakama Nation does not and never has asserted that its members have a
               right under its treaty to traffic in narcotics. For the government of the
               United States to be suggesting otherwise is irresponsible.

               "The Yakama Nation must and will intercede as litigant or amicus to
               protect its members' treaty right to travel when the federal government
               overreaches, as it has here. But the Nation has no interest in promoting,
               condoning, or protecting activities by its members that pose real dangers
               to public health, public safety, natural resources, or public infrastructure.
               The Nation has no such interest not only because irresponsible
               overreaching on its part would likely prompt Congress to exercise its
               constitutional/ political power to abrogate or limit the treaty right to
               travel, but also because the Yakama Nation and its members share the
               interest all citizens have in public health, public safety, conservation and
               equitable exploitation of natural resources, and adequate public
               infrastructure."



                                                      15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


       Smiskin, 487 F.3d at 1271. We agree.

               We also note that this case does not present the "parade ofhorribles" concern

        raised by the State. In interpreting the treaty, we are bound to read the provisions as

        the Tribe understood them. As noted, the right to travel provision appears to be unique

        to the Yakama and Nez Perce tribes. If the State has concerns about this treaty

        provision, only Congress can revise or restrict the provisions, not this court.

               As determined by the federal courts, any trade, traveling, and importation that

        requires the use of public roads fall within the scope of the right to travel provision of

        the treaty. The Department taxes the importation of fuel, which is the transportation of

        fuel. Here, it was simply not possible for Cougar Den to import fuel without traveling

        or transporting that fuel on public highways. Based on the historical interpretation of

        the Tribe's essential need to travel extensively for trade purposes, this right is

        protected by the treaty. 4




               4
                  Cougar Den also asserts that the director of the Department violated the appearance of
        unfairness doctrine. The Department counters by arguing that Cougar Den failed to raise the
        issue; therefore, the appellate court cannot entertain disqualification claims. This claim does not
        need to be addressed because the merits of the claim are reviewed de novo by this court. And,
        under either result here, the director will have no future role.


                                                         16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6


              We affirm.




       WE CONCUR:




         (~~#~/ ./7,
       -~T~----~~




                                                      17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)




                                                   No. 92289-6

              FAIRHURST, C .J. ( dissenting)-W ashington' s fuel exc1se tax burdens

       trade-the first instance of wholesale possession of fuel within Washington-not

       fuel transport. The Confederated Tribes and Bands of the Yakama Nation's (Yakama

       Nation) "right ... to travel," as described in article III of their treaty, Treaty with the

       Yakamas, 12 Stat. 951, 953 (1855) (treaty right to travel), is not a right to trade. The

       majority's holding, if taken to its logical conclusion, would create a hole, bigger than

       that required to drive a tanker truck, in Washington's ability to tax goods consumed

       within the state, without legal basis. Therefore, I respectfully dissent.

                                              I. ANALYSIS

              "Absent express federal law to the contrary, Indians going beyond reservation

       boundaries have generally been held subject to nondiscriminatory state law."

       Mescalero Apache Tribes v. Jones, 411 U.S. 145, 148-49, 93 S. Ct. 1267, 36 L. Ed.

       2d 1114 (1973). This includes state fuel excise taxes. Wagnon v. Prairie Band

       Potawatomi Nation, 546 U.S. 95, 97, 126 S. Ct. 676, 163 L. Ed. 2d 429 (2005) The


                                                      1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       majority holds that the treaty right to travel preempts Washington's motor vehicle

       fuel excise tax, former chapter 82.36 RCW (2007), repealed by LAWS OF 2013, ch.

       225, § 501, and special fuel excise tax, former chapter 82.38 RCW (2007), amended

       by LAWS OF 2013, ch. 225, § 501. 1 As a result, it finds Cougar Den Inc.'s off-

       reservation fuel importation activities exempt from Washington's fuel excise tax

       regime. I disagree and, therefore, respectfully dissent.

       A.     Former chapters 82.36 and 82.38 RCW represent a tax on the wholesale
              possession, not transportation, of fuel

              The majority reaches its holding after finding that Washington's fuel excise

       tax regime "taxes the importation of fuel, which is the transportation of fuel."

       Majority at 16. But "import," as used here, is a term of art not requiring

       transportation of any          kind.   Former RCW           82.36.010(10);      former     RCW

       82.38.020(12). "Import" is defined as "bring[ing] ... fuel into this state," other than

       through a "pipeline or vessel" operated by a "licensee" and bound for a "terminal"

       or "refinery," unless located in "the fuel supply tank of a motor vehicle." Former

       RCW 82.36.010(3), (4), (10), .020(2)(c); former RCW 82.38.020(4), (5), (12),



              1
                 The distinction between motor vehicle fuel and special fuel, which includes diesel fuel,
       was removed effective July 1, 2015. The statute was simplified and recodified into chapter 82.38
       RCW. LAWS OF 2013, ch. 225, § 501. Previously, taxes were separately imposed on motor vehicle
       fuel, special fuel, and aviation fuel pursuant to separate RCW chapters. S.B. REP. ON SuBSTITUTE
       H.B. 1883, at 2, 63d Leg., Reg. Sess. (Wash. 2013). All references to chapters 82.36 and 82.38
       RCW in this opinion are to the RCW in effect at the time of the Department of Licensing's tax
       assessments against Cougar Den-20 13.
                                                       2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       .030(7)(c). Further, the tax is levied "at the time and place of the first taxable event

       and upon the first taxable person within this state." Former RCW 82.36.022; former

       RCW 82.38.031. The statutory language alone demonstrates the clear intent of the

       legislature-to levy an excise tax on the first instance of wholesale possession of

       fuel not distributed through a refinery or importation terminal within the state.

       Whether that fuel is then brought to market within Washington is not necessary or

       relevant for purposes of assessing tax due. The history of Washington's fuel tax

       regime only further reinforces this conclusion.

              Washington first levied an excise tax on motor vehicle fuel in 1921. Auto.

       United Trades Org. v. State, 183 Wn.2d 842, 845, 357 P.3d 615 (2015) (citing LAWS

       OF 1921, ch. 173, § 2). Until1999, retailers were primarily responsible for paying

       the tax. Id. at 847. To improve compliance and reduce administrative costs,

       Washington shifted the reporting and collection burden to the suppliers at the top of

       the fuel supply chain in 1999. S.B. REP. ON SUBSTITUTE H.B. 2659, at 1-2, 55th Leg.,

       Reg. Sess. (Wash. 1998). 2

              Refiners and terminal operators were now charged with collecting, reporting,

       and remitting excise tax when fuel was removed "from a terminal ... at the rack,"



              2At the time, there were 740 licensed fuel distributors and 27,000 individuals licensed to
       purchase fuel without paying tax at the time of purchase. S.B. REP. ON SUBSTITUTE H.B. 2659, at
       1.
                                                      3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6
        Fairhurst, C.J. (dissenting)



        LAWS OF    1998, ch. 176, § 7(2)(a) (formatting omitted), or "from a refinery" by "bulk

        transfer" or "refinery rack," id. § 7(2)(b)(i), (ii) (formatting omitted). '"Rack"' is

        defined as a "mechanism for delivering ... fuel from a refinery or terminal." 3 Id. §§

        6(23), 50(20) (formatting omitted). But distributors, and ultimately retailers,

        remained burdened with paying the tax. Squaxin Island Tribe v. Stephens, 400 F.

        Supp. 2d 1250, 1261 (W.D. Wash. 2005). They were required to reimburse refiners

        and terminal operators for tax those suppliers prepaid on their behalf. 4 LAWS OF

        1998, ch. 176, § 12(5). Fuel transport within Washington was not mentioned in the

        revised scheme, except for certain basic reporting obligations and routine

        inspections for those transporting fuel. See id. §§ 32, 33, 66, 80. For refined fuel

        bypassing the rack system via direct importation, the fuel importer would be liable

        for the tax on any fuel that it imports for purposes of "sale, consumption, use, or

        storage." Id. §§ 6(11), 7(2)(c), 50(12), 51(2)(c) (formatting omitted). Cougar Den's

        tax assessments arose under a version of this provision, as revised in 2007.

               In 2007, the legislature revised the statute to address the opportunity Squaxin

        Island Tribe, 400 F. Supp. 2d at 1250, gave tribal retailers operating on Indian lands



               3
                 There were 24 terminal racks within Washington when the statute was last modified in
        2013. S.B. REP. ON SUBSTITUTE H.B. 1883, at 1, 63d Leg., Reg. Sess. (Wash. 2013).
               4 Further, refiners and terminal operators were entitled to refunds from the State for any

        prepaid tax they could not collect on fuel sold to distributors and retailers. LAWS OF 1998, ch. 176,
        § 15.
                                                         4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       to avoid the imposition of Washington's fuel excise tax for their fuel sales to both

       tribal and nontribal members. 5 S.B. REP. ON S.B. 5272, at 1-2, 60th Leg., Reg. Sess.

       (Wash. 2007). Under the revised 2007 regime, those at the top of the supply chain-

       refiners and terminal operators-would now be solely responsible for the payment

       of tax when fuel is removed from their rack. 6 !d.; LAWS OF 2007, ch. 515, §§ 2, 6, 9,

       18, 21. They would no longer prepay tax on behalf of the distributors and retailers

       they sold to. !d. §§ 4, 23. 7 Should there be any question, the legislature also added

       the following language: "It is the intent and purpose ... that the tax shall be imposed

       at the time and place of the first taxable event and upon the first taxable person

       within this state." !d. at§§ 20, 33 (emphasis added); former RCW 82.36.022; former


               5
                  The court held that despite suppliers' collection and reporting obligations under the 1999
       statute, the legal incidence of the fuel excise tax regime continued to fall on retailers, rather than
       suppliers, distributors, or consumers. Squaxin Island Tribe, 400 F. Supp. 2d at 1261. To the extent
       those retailers were tribes or tribal members operating on Indian lands, they were exempt from
       Washington's fuel excise tax. Id. In Squaxin, the court applied Oklahoma Tax Commission v.
       Chickasaw Nation, 515 U.S. 450, 458-59, 115 S. Ct. 2214, 132 L. Ed. 2d 400 (1995), which
       established a legal incidence test, to determine whether Washington's fuel tax regime ran afoul of
       tribal sovereignty. Id. Under this test, who ultimately pays the tax does not control. "Although
       consumers in Washington State will nearly always find the tax imbedded in the price of fuel, the
       Supreme Court explicitly cautioned against using 'economic reality' as a basis for answering the
       legal incidence question." Id. (citing Chickasaw, 515 U.S. at 459-60). Instead, the language of the
       statute controls. Id. If this language places the legal incidence of the state tax on a sovereign party,
       that tax cannot be levied. Id.
                6 In response, some tribes threatened to establish their own refineries or terminals on Indian

       land in order to avoid the imposition of tax based on sovereign authority. Auto. United Trades, 183
       Wn.2d at 848. Instead, most-excluding the Yakama Nation-entered into tax sharing
       arrangements in which the tribe receives a refund of tax paid by suppliers on fuel purchased by
       tribal members on their reservations. Id. at 850-51.
                7 Further, the suppliers' statutory mechanism to recover prepaid tax was removed. LAWS

       OF2007, ch. 515, §§ 4, 23.
                                                          5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       RCW 82.38.031. These changes reinforce the notion that possessiOn, not

       distribution, is the intended activity subject to tax.

               The legislature made another change in 2007 that reinforces this notion. From

       1999 through 2007, tax applied to imported motor vehicle fuel only when that fuel

       was imported for purposes of "sale, consumption, use, or storage" within

       Washington. LAWS OF 1998, ch. 176, § 7(2)(c) (formatting omitted). Beginning in

       2007, all imported motor vehicle fuel would be subject to tax, regardless of the

       purpose for which it was imported. 8 LAws OF 2007, ch. 515, § 2(2)( c); former RCW

       82.36.020(2)(c). This language was operative at the time of the Department of

       Licensing's (DOL) assessments against Cougar Den. See Clerk's Papers (CP) at 66-

       68, 81-82 (December 2013 and February 2014 DOL tax assessments against Cougar

       Den).

               This history further demonstrates the legislature's intent-to impose tax at the

       highest level possible in the supply chain. For importation activities, this would be




               8
                 A similar "sale, consumption, use, or storage" condition was included in Washington's
       special fuel excise tax statute prior to the 2007 change. LAWS OF 1998, ch. 176, § 51(2)(c)
       (formatting omitted). In what may have been a scrivener's error, the language was retained for
       special fuel while removed for motor vehicle fuel. LAWS OF 2007, ch. 515, § 21(7)(c); former RCW
       82.38.030(7)(c). When the statutes were later consolidated into chapter 82.38 RCW, effective July
       1, 2015, this conditional language remained. LAWS OF 2013, ch. 225, § 103(7)(c). It is not clear
       whether keeping this conditional language was intended, as it had previously been removed in
       2007 for imported motor vehicle fuel.
                                                      6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6
        Fairhurst, C.J. (dissenting)



        the first instance of wholesale possession of fuel within Washington. I fail to see

        how such a scheme directly implicates travel.

        B.     The Yakama Nation's treaty right to travel applies to trade only when it cannot
               be meaningfully separated from travel, not when travel is merely necessary
               for trade

               Both Smiskin and King Mountain provide that a treaty right to travel applies

        to trade only when Washington law imposes a limitation on travel and trade, and the

        two cannot be meaningfully separated. United States v. Smiskin, 487 F.3d 1260,

        1266 (9th Cir. 2007); King Mountain Tobacco Co. v. McKenna, 768 F.3d 989, 997-

        98 (9th Cir. 2014). Such is not the case with Washington's fuel excise tax. The

        majority fails to see this distinction and, instead, concludes that Cougar Den's

        trading activity is exempt from Washington's fuel excise tax merely because travel

        is necessary for trade. But neither Smiskin nor King Mountain held this to be a

        relevant consideration.

               At issue in Smiskin was the application of the contraband cigarette trafficking

        act (CCTA), 18 U.S.C. § 2342(a), to a Yakama Nation member. 487 F.3d at 1263.

        The CCTA imposes criminal penalties for dealing in contraband cigarettes. Id.

        "Contraband cigarettes," in tum, are defined by state law. Washington law provides

        that cigarettes not containing tax stamps that are transported by wholesalers who fail

        to first notify Washington's Liquor Control Board of their intent to transport are


                                                      7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       contraband.Jd.; RCW 82.24.250(1 ). Transport, not possession, was the predicate for

       the prosecution at issue in Smiskin. 9

              In ruling for Smiskin, the United States Court of Appeals for the Ninth Circuit

       held that his treaty right to travel preempted Washington's transportation notice

       requirement because the right includes the right to "'transport goods to market' for

       'trade and other purposes'" and the notice requirement burdened such transport.

       Smiskin, 487 F.3d at 1266 (quoting Cree v. Flores, 157 F.3d 762, 769 (9th Cir.

       1998)). The court noted that when "the right to travel overlaps with the right to trade

       ... such that excluding commercial exchanges ... would effectively abrogate our

       [prior decisions] and render the Right to Travel provision truly impotent," it should

       not "draw what would amount to an arbitrary line between travel and trade." ld. at

       1266-67. But Smiskin does not stand for the proposition the majority asserts-the

       Yakama Nation's treaty right to travel is a de facto right to trade simply because

       travel is necessary for trade. Indeed, a reading of King Mountain confirms the

       opposite to be true. 768 F.3d at 989. Travel was necessary for the trade at issue in

       King Mountain, yet the Ninth Circuit found the state obligation burdened only trade,



              9
                 In United States v. Fiander, another Yakama Nation member successfully defended a
       CCTA charge based on his treaty right to travel. 547 F.3d 1036 (9th Cir. 2008). While the CCTA
       defense was upheld, the court held the defendant could still be prosecuted for conspiracy to violate
       the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(d), for his activities.
       Id. at 1039-42.
                                                        8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       rather than travel and, therefore, was not preempted by the Yakama Nation's treaty

       right to travel. Id. at 997-98. Smiskin simply stands for the proposition that when

       travel and trade cannot be meaningfully separated within a state scheme, a Yakama

       Nation member's treaty right to travel preempts both aspects of that scheme.

              The state obligation in King Mountain arose from a Washington statute

       requiring tobacco product manufacturers to place into escrow funds to reimburse

       Washington for health care costs associated with the tobacco products they sold to

       Washington consumers. Id. at 991-92; RCW 70.157.020. King Mountain asserted

       that the Yakama Nation's treaty right to travel "'unequivocally prohibit[s]

       imposition of economic restrictions ... on the Yakama people's Treaty right to ...

       trade,"' which includes bringing goods to market. King Mountain, 768 F.3d at 997.

       But the Ninth Circuit held otherwise, limiting the scope of the treaty right to travel

       to "'guarantee[ing] the Yakamas the right to transport goods to market over public

       highways without payment of fees for that use."' !d. (quoting Cree, 157 F .3d at 769).

       It is not a "right to trade." !d.

              Cougar Den and amicus make similar arguments as King Mountain attempted

       to make-the treaty applies equally to trade and travel. Resp't's Br. at 24-26; Amicus

       Curiae Br. ofYakama Nation at 12-13; see King Mountain, 768 F.3d at 992 (King

       Mountain asserts treaty right applies to "state economic regulation"). But this is not


                                                      9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



       so. The treaty right applies to trade only if inextricably linked to travel. Otherwise,

       the argument fails. Smiskin, 487 F.3d at 1266. As a result, it should fail here, as it

       failed in King Mountain, 768 F.3d at 997-98.

              The escrow payment in King Mountain had nothing to do with travel, other

       than to impose a financial burden on the products King Mountain sought to bring to

       market in Washington. 10 Id. at 991; see RCW 70.157.020 (requiring an escrow

       payment by tobacco manufacturers for products sold to "consumers within the

       State"). Similarly, Washington's fuel excise tax on importers, imposed on the first

       incidence of wholesale possession of fuel within Washington, has nothing to do with

       travel, other than to impose a financial burden on the products fuel importers seek

       to bring to market in Washington. Former RCW 82.36.020(2)(c), .022; former RCW

       82.38.030(7)(c), .031. In both instances, King Mountain's and Cougar Den's, travel

       is necessary for trade.

              Without travel, most goods have no market. But as King Mountain

       demonstrates, necessity of transport, without an inextricable link between travel and

       trade, is not sufficient for preemption. 768 F.3d at 997-98. The necessity to bring its

       burdened goods to market did not entitle King Mountain to an exemption on its

       escrow obligation. Nor should Cougar Den be entitled to such an exemption.


              1
               °King Mountain also distributed its products outside of Washington. King Mountain, 768
       FJd at 997-98.
                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C.J. (dissenting)



               Curiously, the majority claims, "Smiskin is nearly identical to this case."

       Majority at 13. I disagree. The specific provision Harry Smiskin was accused of

       violating required a wholesaler to '"give[] notice to the [Liquor Control Board] in

       advance of the commencement of transportation"' ofunstamped cigarettes. Smiskin,

       487 F.3d at 1263 (emphasis added) (second alteration in original) (quoting RCW

       82.24.250(1 )). Transportation was at the very essence of the Washington law at issue

       in Smiskin. See RCW 82.24.250(1). Trade was peripheral. Washington's fuel excise

       tax, on the other hand, accrues "at the time and place of the first taxable event and

       upon the first taxable person within this state," i.e., wholesale possession, not

       subsequent transportation. Former RCW 82.36.022; former RCW 82.38.031. I fail

       to see the similarity between Smiskin and this case.

       C.     The implications of the majority's holding extend beyond this tax regime

              The majority is too quick to dismiss the "'parade of horribles"' the State

       claims could arise from the majority's ruling. Majority at 16. True, felons will not

       avoid firearm possession charges as a result of this holding, even if they are Yakama

       Nation members traveling on public highways. Nor would Washington be precluded

       from regulating the transportation of restricted goods by tribal members. The

       regulatory exception covers such instances. Smiskin, 487 F.3d at 1271.




                                                      11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Cougar Den, Inc. v. Dep 't ofLicensing, No. 92289-6
        Fairhurst, C.J. (dissenting)



                 But what this ruling puts at risk is Washington's, and potentially other states',

        ability to tax goods consumed within its borders. A simple extension of the

        majority's logic would allow nontribal members to avoid the imposition of state use,

        excise, or sales tax on goods they consume through a contrived transport by Y akama

        Nation or Nez Perce tribal members. 11 The majority provides no clear limits.

        Transport is necessary to bring many goods to market. See Appellant's Opening Br.

        at 33 (discussing the potential impact on Washington's use tax regime from such a

        ruling). Does this mean all goods transported to market by Yakama Nation members,

        regardless of the identity of the buyer and the purpose of transport, are exempt from

        state tax? Nothing indicates any of the parties understood the Treaty of 1855 to

        provide for such a right. See Cree, 157 F.3d at 766-68 (describing the historical

        context of treaty negotiations). Yet the majority's ruling seems to create just such a

        right.

                 Ours is a case in point. Cougar Den delivers almost all of its fuel to retail gas

        stations in Washington. Those gas stations, in turn, sell not just to tribal members,

        but the general public. 12 Cougar Den seeks an exemption from Washington's fuel



                 11
                  Both the Nez Perce and Yakama Nation tribes have similar treaty rights to travel. Cree,
        157 F.3d at 772. The majority's mling could apply with equal force to transport activities by
        members of either tribe.
               12
                  Cougar Den asserts that it provides "fuel [only] to members of the Yakama Nation."
        Resp't's Br. at 4. But it fails to note that "more than 90 percent of the fuel it imported" during the
                                                         12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
       Fairhurst, C .J. (dissenting)



       excise tax on all of the fuel it distributes. Indeed, another Yakama Nation member

       has made similar claims in California, with detrimental impacts not just to the state's

       ability to tax, but its competitive business environment. See Salton Sea Venture, Inc.

       v. Ramsey, No. 11CV1968-IEG, 2011 WL 4945072, at *7 (S.D. Cal. Oct. 18, 2011)

       (court order) (competitor asserts a Yakama Nation member's claimed exemption

       from the imposition of California's fuel excise tax due based on the treaty right to

       travel was an unfair business advantage). The majority's ruling would, undoubtedly,

       provide a basis for further examples.

              For the reasons stated above, I dissent. The Yakama Nation's treaty right to

       travel on public highways does not preclude taxation of Cougar Den's off-

       reservation fuel distribution activities pursuant to former chapters 82.36 and 82.38

       RCW. I would reverse the superior court and affirm the ruling of DOL's director.

       Like the majority, I would not reach Cougar Den's appearance of unfairness

       argument because of the de novo review engaged in by this court.




       period at issue was to tribal members who are "retail gas stations [permitted to] ... sell to 'any
       person."' CP at 1004.
                                                      13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      Cougar Den, Inc. v. Dep 't of Licensing, No. 92289-6
      Fairhurst, C.J. (dissenting)




                                                             W~J~
                                                               v




                                                     14